DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 17, 19-20, 22, 26, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace (US 20140210589).
Re claim 1, Grace teaches:
A device (card 100) configured to communicate with a terminal, the device comprising: 
a communication unit (210) configured to communicate with the terminal; 

contacts (110) configured to connect the device to the terminal; 
an antenna (230); 
a first physical interface (bidirectional bus “data”) between the biometric unit (220, 240, 250) and the contacts (110) configured to enable contact communication between the biometric unit and the terminal (signals of the contact communication pass through the router 220); and 
a second physical interface (bidirectional SWP) between the communication unit (210) and the biometric unit (220, 240, 250) configured to enable contact communication between the communication unit (220) and the biometric unit (220, 250, 250); and 
a third physical interface between the antenna and the communication unit configured to enable contactless communication between the terminal and the communication unit according to a third communications protocol (antenna has bidirectional communication to the router which has bidirectional communication with the communication unit 210, and therefore this is interpreted as a physical interface between the antenna and communication unit to enable contactless communication between the terminal and communication unit according to a protocol); and 
the device being configured to harvest power from a radio frequency field received at the antenna when the antenna is receiving communications from the terminal.  Though silent to explicitly reciting that there is the route of power from the antenna to the communication unit via the biometric unit, the device being further configured such that all contact communications between the terminal and the communication (210) unit are routed through the (router 220 of) biometric unit via the first and second physical interfaces (“data” and SWP), the Examiner notes 
	Re claim 2, the paths of the biometric and primary communications are shown in FIG. 2 wherein it would have been obvious that the biometric communication come from the biometric unit or communication unit and the primary communications coming from the terminal or communication unit, given the layout of the diagram.
Re claim 3, the biometric controller is interpreted as the processor 240, and though silent to a multiplexer, the router renders the multiplexer obvious as it receives inputs and performs bidirectional communication with the second interface as recited.  
Re claim 6, though silent to how the routing function of the router operates, the Examiner notes it would have been obvious to look for characteristics of the primary ISO communication to switch between the secure element 210 and the processor 240 to control communications on the card.
Re claim 7, the Examiner notes that the contacts are interpreted as isolated when they are not communicated with, such as when SWP/ Vcc/ GND is communicated from 220 to 210.
Re claim 17, secure element (210) outputs the clock (paragraph [0012] +).
Re claims 19-20, paragraph [0031] + teaches contact protocol for communication of biometric communication.  It would have been obvious that the device follow the communications protocol in the first and second communication so that the data communicated to the reader is in compliance with known standards.
Re claim 22, paragraph [0030] + teaches different protocols.

Re claim 29, the Examiner has interpreted that the biometric controller and communication unit are communicating during wireless communication, in order to provide the data for wireless communication.  It would have been obvious to be in a standard (protocol) suitable for communication/ recognizing.
Re claim 30, as there is contact and contactless interfaces/ connections on the card, the activation of either is interpreted as determined which mode is being used.
Re claim 31, the Examiner notes it would have been obvious that detecting a wireless signal from the antenna would detect the contactless operation, via operation of the contactless mode.
Re claim 32, though silent it would have been obvious to detect contact mode when contact is physically performed (first interface detects power/ voltage).

Allowable Subject Matter
Claims 8, 12, 16, 18, and 23- 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the details of electrically isolating the contacts from the biometric communications between the biometric unit and the communication unit using the isolated as recited (re claim 8), the baud rate selection/ use as per claims 18 and 23, and the ISO7816 related limitations of claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.